              Case 1:19-cr-00059-LO Document 204 Filed 04/28/21 Page 1 of 1 PageID# 1804
AO 442,(Rev. 01/09) Arrest Warrant                                                                                 !02
                                                                                                               i             L        i
                                         United States District Cqi
                                                                    for the                                     APR2 8/n9i
                                                         Eastern District of Virginia
                                                                                                       i   CLERK. U.S. DISTRICT COURT
                                                                                                              ALEXANDRIA. VIRGINIA
                   United States of America
                                 V.

                                                                              Case No.           l;19-cr-00059-001



                     D^iel Everette Hale
                             Defendant


                                                        ARREST WARRANT

To:       Any authorized law enforcement officer


          YOU ARE COMIVIANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to he arrested)       Daniel Everette Hale
who is accused of an offense or violation based on the following document filed with the court:
                                                                                                                   >■             c=»
                                                                                                                             m

□ Indictment               □ Superseding Indictment          □ Information     □    Superseding Informattqh                                   nt

□ Probation Violation Petition                □ Supervised Release Violation Petition     □     Violation Notjc&'rS              0ftieri£^e Court
                                                                                                                   1             ro       .Vo
                                                                                                                       T-C                —1 prj
This offense is briefly described as follows:
                                                                                                                                 5        3:'^
See Attached Petition                                                                                                            ^
                                                                                                                             O   ^        ^
                                                                                                                O
                                                                                                                ■J£.
                                                                                                                                 en       x
                                                                                                                                          >




Date:      04/23/2021
                                                                                               Ifstling officer's signature

City and state:                  Alexandria, VA                                          Judith Lanham, Deputy Clerk
                                                                                                 Printed name and tide




                                                                   Return



Zi (city andThisstatewarrant,was
                     )           received on
                                             ^ ^^. ^^>7^5/25^2/          , and the person was               on (date)




Date:
                                                                                              Arresting officer's signature



                                                                                                 Printhiname and ti


AO 442 (Rev. 01/09) Arrest Warranl (Paae 2)
